J-S43020-20

                                  2020 Pa. Super. 290

    COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                         OF PENNSYLVANIA
                             Appellee

                        v.

    MARK ANTHONY CARLSON

                             Appellant                  No. 1801 WDA 2019


      Appeal from the Judgment of Sentence Entered November 21, 2019
                In the Court of Common Pleas of McKean County
               Criminal Division at No.: CP-42-CR-0000202-2018


BEFORE: SHOGAN, STABILE, and KING, JJ.

OPINION BY STABILE, J.:                           FILED DECEMBER 21, 2020

       Appellant Mark Anthony Carlson appeals from the November 21, 2019

judgment of sentence entered in the Court of Common Pleas of McKean

County (“trial court”), following his jury convictions for strangulation,

aggravated assault, two counts of terroristic threats, simple assault, three

counts of recklessly endangering another person (“REAP”), and harassment.1

Upon review, we vacate Appellant’s judgment of sentence and remand for

further proceedings.

       Following a domestic violence incident, the Pennsylvania State Police

charged Appellant with, inter alia, the foregoing offenses on April 7, 2018. On

April 18, 2018, the McKean County Public Defender’s Office (“PD’s Office”)

began its representation of Appellant in this matter. On April 23, 2018, Philip

____________________________________________


118 Pa.C.S.A. §§ 2718(a)(1), 2702(a)(4), 2706(a)(1), 2701(a)(2), 2705, and
2709(a)(1), respectively.
J-S43020-20



Clabaugh, Esquire, Chief Public Defender, entered his appearance on behalf of

Appellant.2 With the exception of one,3 all charges against Appellant were

held for trial after a preliminary hearing.

        Upon filing the information, the collapse of plea efforts, and the

completion of a pretrial conference, the Commonwealth filed a notice listing

this case for jury trial on November 20, 2018. Following trial continuances,

on January 8, 2019, Appellant, through Attorney Clabaugh, filed a “Motion for

Modification of Bail,” alleging that he had been offered “employment with

Asplundh Tree Services.” Motion for Modification, 1/8/19, at ¶ 5. Specifically,

Appellant claimed that “the salary for said position would provide a livable

wage, and that he has not maintained employment for a significant period of

time[.]” Id. at ¶ 5(a). He asserted that he could not begin employment with

Asplundh so long as he was required to wear “a SCRAM monitor.” Id. at

¶ 5(b). As a result, he requested, inter alia, that the trial court modify his bail

conditions to order the removal of the monitor.

        After additional trial continuances, on May 28, 2019, Attorney Clabaugh

filed a “Motion for Leave to Withdraw Appearance” under Pa.R.Crim.P.

120(B)(2). Attorney Clabaugh averred that “[Appellant] contacted the [PD’s

Office] on May 20, 2019 to report a change of employment, and his recently

obtained employment takes him significantly over the eligibility guidelines for

____________________________________________


2The record indicates that, on August 6, 2018, Attorney Clabaugh filed an
entry of appearance on behalf of Appellant in the trial court.
3   A disorderly conduct charge under 18 Pa.C.S.A. § 5503(a)(1) was withdrawn.

                                           -2-
J-S43020-20



Public Defender representation[.]”    Motion to Withdraw, 5/28/19, at ¶ 4.

Attorney Clabaugh further averred that the PD’s Office discussed the

withdrawal motion with Appellant and that Appellant’s “request would be for

counsel to remain his attorney through the completion of the matter[.]” Id.

at ¶ 7.   Without conducting an evidentiary hearing or further determining

Appellant’s representation status, on May 29, 2019, the trial court granted

Attorney Clabaugh’s motion to withdraw. On June 3, 2019, Attorney Clabaugh

filed a “Praecipe to Withdraw Appearance.”

      Subsequently, trial was rescheduled for July 15, 2019. By letter dated

July 2, 2019 and filed on July 10, 2019, Appellant pro se requested a trial

continuance. He claimed that, on June 8, 2019, he was in an accident and

broke his arm. Appellant indicated that he was scheduled for surgery on July

3, 2019. Of particular relevance Appellant wrote:

      I have not had legal representation since the public defender was
      removed from my case. All the attorney’s [sic] require $5000.00
      retainer fee and I have not worked long enough to save that much
      money. I had worked less than a month prior to the accident and
      I have not worked since the accident. Therefore I have not been
      able to hire an attorney due to financial reasons and health
      reasons.

Letter, 7/2/19.    On July 12, 2019, the trial court granted Appellant’s

continuance request. On August 30, 2019, the Commonwealth filed a notice

of trial, scheduling trial for September 30, 2019.

      On September 4, 2019, the Commonwealth filed a “Motion for Status

Conference” to determine “whether [Appellant] has counsel and is prepared



                                     -3-
J-S43020-20



to proceed with trial on September 30, 2019.” Motion, 9/4/19, at ¶ 4. The

trial court scheduled a status conference for September 12, 2019.            There,

Appellant pro se submitted a letter, requesting another continuance.

Appellant indicated that he still could not afford counsel.

      [I am] asking the court for another post ponement [sic] for I have
      not yet saved the required amount for the retainer of $5,000.
      With [Attorney] Clayboughs [sic] withdrawment [sic] so late in the
      my case and I had only been working a couple weeks before I had
      my accident. With the cost of living and my child support and
      priorities, I’m saving as much as possible for the retainer. I ask
      if the trial set for 9-30-19 please be set at a later date? I myself
      need the representation to defend my innosence [sic]. I have
      $1800 saved to date.

Letter, 9/11/19 (unnecessary capitalizations omitted) (emphasis added). The

trial court, however, denied Appellant’s continuance request.

      Prior to trial, Appellant pro se sent another letter to the trial court, filed

on September 20, 2019, requesting, once again, a continuance. Appellant

noted in part:

      For I’m having another surgery on my arm that stems from my
      accident on June 8th 2019. They have to remove a chunk of the
      smaller bone in my arm and are taking a piece out of my hip to
      replace the piece in my arm. Therefore, I’m in need of some heal
      time of 8 to 12 weeks so there is no infection, and off of the pain
      medication.

Letter, 9/20/19. Appellant claimed that the follow-up surgery was scheduled

for Friday, September 27, 2019. Id.    The Commonwealth objected to

Appellant’s third pro se continuance request. On September 26, 2019, the

trial court denied the request. The case proceeded to trial, where Appellant

failed to participate in any meaningful way and remained silent. Appellant

                                       -4-
J-S43020-20



informed the court, “I’m really not going to say anything at all. Do you know

what I mean? Like without an attorney I don’t want to say anything.” N.T.,

Trial, 9/30/19, at 4-5. Following trial, the jury found Appellant guilty on all

charges.

       Sentencing was scheduled for November 21, 2019,4 at which Appellant

once again informed the trial court “I don’t have the money to hire an attorney

for sentencing.” Trial Court Opinion, 1/10/20, at 6. The trial court sentenced

him to an aggregate term of 33 to 66 months’ incarceration. Appellant did

not file any post-sentence motion. On December 2, 2019, Attorney Todd M.

Mosser entered his appearance on Appellant’s behalf.       On the same day,

Attorney Mosser filed a notice of appeal. The trial court directed Appellant to

file a Pa.R.A.P. 1925(b) statement of errors complained of on appeal.

Appellant complied, asserting the trial court violated his right to counsel in

various ways.

       In response, the trial court issued a Pa.R.A.P. 1925(a) opinion, wherein

—for the first time and without the benefit of any evidentiary hearings but

solely based on docket filings and correspondence—it rendered findings of

fact. The trial court found that Appellant had obtained employment with a

livable wage and had an income above the amount entitling him to

____________________________________________


4The trial court, on Appellant’s motion, continued sentencing from November
7, 2019 to November 21, 2019. The record does not contain Appellant’s
continuance request or the reasons underlying it.



                                           -5-
J-S43020-20



appointment of counsel.5 See Trial Court Opinion, 1/10/20, at 10. The trial

court, however, noted that Appellant had expressed a desire for Attorney

Clabaugh “to remain his attorney through the completion of the matter.” Id.

Yet, despite Appellant’s preference for appointed counsel, the trial court

granted Attorney Clabaugh’s motion to withdraw.              Additionally, despite

Appellant’s subsequent indications to the court regarding the impact of the

automobile accident, the trial court determined that Appellant “was not

indigent and was ineligible for appointed counsel.” Id. In so determining, the

trial court seemingly dismissed the possible effects of Appellant’s child support

obligations and living expenses on his monthly income. Id. at 10-11. Finally,

the trial court appeared to rationalize its refusal to appoint counsel and its

denial of trial continuances on a belief that any delay in trial would take a “toll”

on the victims and diminish their rights to a timely resolution of this case. 6
Id. at 11-12. In this regard, the trial court noted that Appellant already had

been granted multiple continuances. Id. at 11. Accordingly, the trial court

concluded that Appellant was not entitled to any relief.

       On appeal, Appellant presents two issues for our review.

       [I.] Did the trial court err when it denied [Appellant] his right to
       counsel based on a finding that he was not “indigent” because he
____________________________________________


5Nowhere in its Rule 1925(a) opinion does the trial court render any findings
on Appellant’s actual monthly income or expenses.
6 While we appreciate and recognize the impact of trial delays upon the
victims, such impact simply cannot be used to deny a defendant’s
constitutional right to counsel.



                                           -6-
J-S43020-20


       had minor employment that allowed him to pay his living expenses
       and child support?

       [II.] Did the trial court err when it denied [Appellant’s] pro se
       continuance request so that he could somehow ascertain how to
       obtain counsel?

Appellant’s Brief at 2.7

       Upon review, we conclude that the trial court erred in multiple regards

in its obligation to protect Appellant’s right to counsel under the Sixth

Amendment to the United States Constitution.8 It is well-established that a

criminal defendant has a Sixth Amendment right to counsel,9 which attaches

at “the initiation of adversary proceedings,” which includes the filing of a

criminal complaint.      Commonwealth v. McCoy, 975 A.2d 586, 590 (Pa.

2009); see Commonwealth v. Prysock, 972 A.2d 539, 542 (Pa. Super.

2009) (citation omitted) (noting that criminal defendants have a Sixth

Amendment right to counsel). An accused unable to afford counsel has the

right to have counsel appointed for him. Powell v. Alabama, 287 U.S. 45,

53 (1932).       “This right extends to everyone charged with an offense

punishable by imprisonment . . . and is binding upon the states.”




____________________________________________


7 We need not address Appellant’s second issue based on our disposition of
this appeal.
8 Appellant does not separately raise an argument under Article I, Section 9
of the Pennsylvania Constitution.
9The Amendment guarantees that, “[i]n all criminal prosecutions,” an accused
shall enjoy the right “to have the assistance of counsel for his defense.” U.S.
CONST. amend. VI.

                                           -7-
J-S43020-20



Commonwealth v. Brown, 476 A.2d 381, 384 (Pa. Super. 1984) (citations

omitted).

      As our Supreme Court has explained:

      The right to counsel is one of the safeguards of the Sixth
      Amendment deemed necessary to ensure fundamental human
      rights of life and liberty, and serves as one of the essential barriers
      against arbitrary or unjust deprivation of human rights. The Sixth
      Amendment stands as a constant admonition that if the
      constitutional safeguards it provides be lost, justice will not still
      be done. The essence of this right is the opportunity for a
      defendant to consult with an attorney and to have him investigate
      the case and prepare a defense for trial. Once the adversary
      judicial process has been initiated, the Sixth Amendment
      guarantees a defendant the right to have counsel present at all
      critical stages of the criminal proceedings.

       ....

      The denial of the right at any stage constitutes a structural defect
      that must be remedied, because any such error affects the
      framework within which the trial proceeds.

Kuren v. Luzerne County, 146 A.3d 715, 732-33 (Pa. 2016) (brackets,

ellipsis, citations and quotation marks omitted).

      To effectuate the mandate of the Sixth Amendment right to counsel, as

interpreted by the United States Supreme Court in the seminal case of Gideon

v. Wainright, 372 U.S. 335 (1963), the Pennsylvania General Assembly

enacted the Public Defender Act (the “Act”), 16 P.S. 9960.1-9960.13. The Act

provides:

      (a) The public defender shall be responsible for furnishing legal
      counsel, in the following types of cases, to any person who, for
      lack of sufficient funds, is unable to obtain legal counsel:

      (1) Where a person is charged with juvenile delinquency;


                                       -8-
J-S43020-20


     (2) Critical pretrial identification procedures;

     (3) Preliminary hearings;

     (4) State habeas corpus proceedings;

     (5) State trials, including pretrial and posttrial motions;

     (6) Superior Court appeals;

     (7) Pennsylvania Supreme Court appeals;

     (8) Postconviction hearings, including proceedings at the trial and
     appellate levels;

     (9) Criminal extradition proceedings;

     (10) Probation and parole proceedings and revocation thereof;

     (11) In any other situations were representation is constitutionally
     required.

     (b) The public defender, after being satisfied of the person’s
     inability to procure sufficient funds to obtain legal counsel to
     represent him, shall provide such counsel.

     Every person who requests legal counsel shall sign an affidavit
     that he is unable to procure sufficient funds to obtain legal counsel
     to represent him and shall provide, under oath, such other
     information as may be required by the court, the public
     defender, or the Pennsylvania Rules of Criminal Procedure.

16 P.S. § 9960.6(a), (b) (emphasis added).

     Here, it is undisputed that a public defender, Attorney Clabaugh, was

appointed to represent Appellant at the start of this case, consistent with

Section 9960.6.   Yet, more than a year after entering his appearance for

Appellant, Attorney Clabaugh filed a motion to withdraw based on the

apparently    contested   allegation   that   Appellant’s   “recently   obtained

employment takes him significantly over the eligibility guidelines for Public



                                       -9-
J-S43020-20



Defender Representation.” Motion to Withdraw, 5/28/19, at ¶ 4. The motion

was premised on Rule 120, which provides in relevant part: “An attorney who

has been retained or appointed by the court shall continue such representation

through direct appeal or until granted leave to withdraw by the court pursuant

to paragraph (B).” Pa.R.Crim.P. 120(A)(4). The trial court, however, without

holding a hearing and over Appellant’s objection, granted the motion,

permitting Attorney Clabaugh to withdraw from the case.

      In granting the motion, the trial court failed to comply with the

requirements set forth in Pa.R.Crim.P. 120(B). Under Rule 120(B), counsel,

as Attorney Clabaugh did here, may withdraw by filing a motion with the clerk

of courts.   Pa.R.Crim.P. 120(B)(2)(a).      Rule 120(B) further requires that

“[u]pon granting leave to withdraw, the court shall determine whether new

counsel is entering an appearance, new counsel is being appointed to

represent the defendant, or the defendant is proceeding without counsel.”

Pa.R.Crim.P. 120(B)(3) (emphasis added).        The Comment to Rule 120(B)

explains:

      The court must make a determination of the status of a case
      before permitting counsel to withdraw. Although there are many
      factors considered by the court in determining whether there is
      good cause to permit the withdrawal of counsel, when granting
      leave, the court should determine whether new counsel will be
      stepping in or the defendant is proceeding without counsel, and
      that the change in attorneys will not delay the proceedings or
      prejudice the defendant, particularly concerning time limits.
Id., cmt.




                                    - 10 -
J-S43020-20



      Here, the trial court simply failed to comply with Rule 120(B).

Specifically, it failed to determine whether new counsel would be entering an

appearance, new counsel would be appointed to represent Appellant, or

Appellant would be proceeding pro se. See Pa.R.Crim. 120(B)(3).

      Next, in light of the trial court’s plain error in failing to comply with Rule

120, it unsurprisingly also failed to analyze Appellant’s eligibility for appointed

counsel under Pa.R.Crim.P. 122.        Rule 122 of the Pennsylvania Rules of

Criminal Procedure, relating to appointment of counsel, provides:

      (A) Counsel shall be appointed:

      (1) in all summary cases, for all defendants who are without
      financial resources or who are otherwise unable to employ counsel
      when there is a likelihood that imprisonment will be imposed;

      (2) in all court cases, prior to the preliminary hearing to all
      defendants who are without financial resources or who are
      otherwise unable to employ counsel;

      (3) in all cases, by the court, on its own motion, when the
      interests of justice require it.

      (B) When counsel is appointed,

      (1) the judge shall enter an order indicating the name, address,
      and phone number of the appointed counsel, and the order shall
      be served on the defendant, the appointed counsel, the previous
      attorney of record, if any, and the attorney for the Commonwealth
      pursuant to Rule 114 (Orders and Court Notices: Filing; Service;
      and Docket Entries); and

      (2) the appointment shall be effective until final judgment,
      including any proceedings upon direct appeal.

Pa.R.Crim.P. 122(A), (B) (emphasis added).         The Comment accompanying

Rule 122 states that paragraph “(A)(3) retains in the issuing authority or judge


                                      - 11 -
J-S43020-20



the power to appoint counsel regardless of indigency or other factors when,

in the issuing authority’s or the judge’s opinion, the interests of justice require

it.” Id., cmt. (emphasis added).

      If in determining the status of counsel under Rule 120(B), the trial court

finds a defendant is without sufficient financial resources to hire one, the court

must appoint counsel. To the extent the trial court assessed Appellant’s right

to appointed counsel based principally upon the singular representation that

Appellant was earning a living wage, the trial court erred. The test under Rule

122(A)(2) is not whether a defendant earns a living wage, but rather, whether

he or she is without financial resources or is otherwise unable to employ

counsel.   While certainly consideration of a person’s income is a weighty

factor, the test under Rule 122(A)(2) is more encompassing than the single

criteria of a person’s wages. Instantly, the trial court failed to conduct any

hearings for purposes of creating a record on Appellant’s eligibility for

appointed counsel under the criteria of Rule 122(A)(2).

      Moreover, where a defendant is entitled to counsel, a colloquy is

required to ensure that any waiver of the right or entitlement is voluntary,

knowing and intelligent. See Pa.R.Crim.P. 121. Here, at no point prior to or

during trial did the trial court conduct an on-the-record colloquy under Rule

121 to determine whether Appellant knowingly, voluntarily or intelligently

waived his right to counsel or otherwise was prepared to proceed pro se. This

too was in error. See Commonwealth v. Neal, 563 A.2d 1236, 1243 (Pa.

Super. 1989) (holding trial court denied defendant his constitutional right to

                                      - 12 -
J-S43020-20



counsel by dismissing public defender and forcing defendant to proceed pro

se; defendant “was literally forced by the court to represent himself without

being apprised of the consequences and pitfalls thereof”), appeal denied,

575 A.2d 564 (1990); Brown, 476 A.2d at 388 (holding defendant did not

waive right to counsel where he was unable to afford attorney and court did

not   conduct   “penetrating    and    comprehensive    examination”     of     all

circumstances pertaining to any waiver of right to counsel). Had the court

done so, it would have learned what was already obvious. Appellant was not

knowingly, voluntarily or intelligently waiving his right to counsel, as

evidenced by his consistent and repeated protestations to the court.

      Finally and most importantly, it bears repeating that the trial court did

not hold any hearings to inquire into Appellant’s financial situation, i.e., to

determine the nature of Appellant’s employment, his income and liabilities, or

whether he had the financial means to afford counsel. Among other things,

Appellant attributed his inability to hire counsel to the curtailment of

employment due to an injury, the inability to save sufficient funds to retain

counsel, and as important, his child support obligations. The trial court failed

to consider these and other reasons in denying appointed counsel.             Even

though Rule 121(b)(3) does not contain an express requirement that a trial

court hold a hearing prior to permitting counsel to withdraw from a case, we

find that one was warranted where, as here, an objection was lodged to a

withdrawal motion and factual issues exist as to Appellant’s ability to afford

counsel. On this point, we find Brown instructive because of its proffered

                                      - 13 -
J-S43020-20



guidance for conducting a comprehensive inquiry into a defendant’s financial

situation.

       In Brown, the public defender found the appellant ineligible for

representation by appointed counsel. The appellant appeared twice before

the trial court prior to trial to explain that he could not afford the services of

private counsel. In response, the public defender noted, inter alia, that the

appellant worked at a club, earning $100.00 a week, and owned a 1970

Cadillac. See Brown, 476 A.2d at 383-84. This Court, however, concluded

that the trial court failed to conduct an extensive on-the-record examination

of the appellant’s financial position. We particularly observed that the trial

court did not inquire sufficiently into the appellant’s liabilities.10 Id. at 387.

In support, we quoted with approval the following:

       This Court in passing on applications to proceed in forma pauperis
       looks not only to what the applicant’s income and/or cash position
       is but what his periodic liabilities are. Thus a person with an
       income of $600 a month has been allowed to proceed in forma
       pauperis where his present obligations consume his entire income.
       The mere fact that one has money in the bank is therefore not
       enough to make frivolous his claim of indigency for purposes of in
       forma pauperis.        In addition to considering the defendant’s
       liabilities, the court should consider the cost of representation for
       the crime charged.
Id. at 386 (quoting United States v. Kahan, 415 U.S. 239, 244-45 (1974)

(Douglas, J., concurring). This case is far more egregious than Brown where
____________________________________________


10We observed that trial court did not use the now-rescinded Pa.R.Crim.P.
317 “Application Form for the Assignment of Counsel,” which we characterized
as “imperfect,” “incomplete” and a non-exclusive “means of determining a
defendant’s eligibility” for appointed counsel. Brown, 476 A.2d at 386-87.

                                          - 14 -
J-S43020-20



the trial court in fact conducted evidentiary hearings, but fell short in its

examination. The trial court here conducted no hearings on Appellant’s ability

to obtain counsel. Thus, at a minimum, and consistent with Brown, a hearing

here was necessary so that the trial court could “determine,” under Rule

121(b)(3), Appellant’s representation status and his ability to retain counsel,

to ensure Appellant’s constitutional right to counsel was protected. When a

defendant claims an inability to afford counsel, the right to counsel demands

that the trial court conduct a thorough examination of a defendant’s financial

wherewithal.

       Instantly, after the PD’s Office was excused from this case without the

required status determination of counsel for Appellant, Appellant repeatedly

asked the court for appointment of counsel, claiming that he lacked the

resources to hire private counsel.11           The trial court, however, denied all

requests without a hearing. The court erred. Given the nature of the requests

and their constitutional underpinnings, the trial court should not have

summarily disposed of the requests upon the assumption—made by the PD’s

Office and trial court—that Appellant may no longer be indigent because of his

employment status. Rather, Rule 122 requires that the court appoint counsel

for all defendants who “are without financial resources or who are

otherwise unable to employ counsel.” As discussed, this standard is not

limited to indigency, but also admits consideration of other factors affecting
____________________________________________


11 Appellant’s pro se communications with the trial court certainly suggest
financial constraints that prevented him from retaining counsel.

                                          - 15 -
J-S43020-20



a defendant’s ability to afford counsel. Similarly, Section 9960.6(a) of the Act

is not so limited and requires that a public defender furnish legal services to

any person “who, for lack of sufficient funds, is unable to obtain legal

services.”12 16 P.S. § 9960.6(a) (emphasis added).13 As the record, detailed

above, reveals, the trial court ignored Appellant’s repeated requests for

appointed counsel and the stated necessity for the requests. In particular, we

are troubled by the trial court’s lack of inquiry into how Appellant’s short term

of employment, his physical injury, and his existing child support obligations

may have affected his ability to retain counsel. Put differently, because of the

trial court’s failure to inquire into Appellant’s financial position, the record is

bereft of any evidence of (1) the nature of Appellant’s employment, (2) his

monthly income, (3) his outstanding liabilities, and (4) other reasons that

could have affected his ability to secure counsel.



____________________________________________


12 “While the Act does not specifically quantify what constitutes sufficient
funds, its language makes clear that sufficient funds for any given individual
are those that enable that individual to hire private counsel for his or her
defense.” Dauphin Cty. Pub. Def.’s Office v. Court of Common Pleas of
Dauphin Cty., 849 A.2d 1145, 1149 (Pa. 2004) (some quotation marks
omitted)
13 We do not mean to suggest herein that all reasons given for lack of funds
are sufficient to require appointment of counsel. Rather, we leave the
determination as to available resources to retain counsel to our trial courts,
which must review a defendant’s sources of income, liabilities, whether short-
or long-term, and other obligations to determine eligibility for public defender
assistance. See Brown, 476 A.2d at 387. We, however, note that the Act
“requires the Defender—not the private bar—to be responsible for furnishing
legal counsel to an accused” who lacks the financial means to obtain counsel.
Id. at 388 (citation omitted).

                                          - 16 -
J-S43020-20



      In sum, based upon our review of the record, we find that Appellant’s

constitutional right to counsel was violated numerous times at some of the

most critical stages of this criminal proceeding—trial and sentencing—because

the trial court failed to determine on the record whether Appellant was entitled

to appointed counsel.     Given the trial court’s numerous failures to protect

Appellant’s Sixth Amendment right to counsel, Appellant was compelled to

appear pro se at trial, where, as the trial transcript reveals, Appellant

remained reluctantly silent. Accordingly, we vacate Appellant’s judgment of

sentence and remand this matter, consistent with this Opinion, for a new trial

where the trial court shall first take all necessary and required steps to ensure

that Appellant’s right to counsel is protected. Should the trial court determine

Appellant is not entitled to appointed counsel, it shall state so on the record

with appropriate findings of fact supported by an evidentiary record.

      Judgment of sentence vacated.           Case remanded.         Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2020




                                     - 17 -